        Case 2:20-cv-00444-CB-LPL Document 56 Filed 03/22/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WALTER BEHANNA, et al.,                      )
                                             )
                      Plaintiffs,            )       Civil Action No. 20-444
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )       Magistrate Judge Lisa Pupo Lenihan
COMMONWEALTH OF                              )
PENNSYLVANIA, et al.,                        )
                                             )
                      Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On February 23, 2021, the Magistrate Judge issued a Report (Doc. 54) recommending

that Defendants’ Motions to Dismiss (Docs. 17, 20 & 38) be granted. Service of the Report and

Recommendation (“R&R”) was made on the parties, and no objections have been filed.1

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, it hereby is ORDERED that Defendants’ Motions to Dismiss (Docs. 17, 20 &

38) are GRANTED; the claims against these (only) remaining Defendants are DISMISSED

WITH PREJUDICE; and the Magistrate Judge’s R&R (Doc. 54) is adopted as the Opinion of

the District Court.




1
  A copy of the R&R was transmitted to Plaintiff Debbie Behanna’s address-of-record, and was
returned to the Court undeliverable. It is the litigants’ responsibility to keep current their
address-of-record, and any failure to do so will be to their detriment. See generally Peterson v.
Glunt, 2011 WL 6955812, *2 (W.D. Pa. Dec. 8, 2011) (collecting cases).
        Case 2:20-cv-00444-CB-LPL Document 56 Filed 03/22/21 Page 2 of 2




       IT IS SO ORDERED.



March 22, 2021                             s\Cathy Bissoon
                                           Cathy Bissoon
                                           United States District Judge

cc (via ECF email notification):

All Counsel of Record


cc (via First-Class U.S. Mail):

Walter Behanna
QD 5260
SCI Phoenix
1200 Mokychic Drive
Collegeville, PA 19426




                                       2
